November 13th, 2015

CLERK OF Court of Criminal Appeals                  From:   John Gray                           ''
P.O. Box 12308; Capitol Station                             Boyd Unit - 475245
Austin, Texas 78711                                         200 Spur 113
                                                            Teague,Tx 75860


Re: APPLICATION FOR A WRIT OF MANDAMUS, In re John Robert Gray
    from the 230th District Court of Harris County,Texas, of postconviction
    writ application number 481656-E.


Dear Clerk,

     Enclosed please find and file 1-original APPLICATION FOR A WRIT OF MANDAMUS

(4 pages including the certificate of service to Hon. Judge Brad Hart, ex-

eluding this cover letter), and bring it to the immediate attention of one

of the latest elected judges of the Court of Criminal Appeals. Thank you.




cc: file

    Hon. Brad Hard, District Judge

                                                              This document contains some
                                                               pages that are of poor quality
                                                               at the time of imaging.



                                                                   RECEIVED IN
                                                            COURT OF CRIMINAL APPEALS

                                                                 NOV 1 7 2015
                                                              Abel Acosta, Cieri                COURT OF CRIMINAL APPEALS OF TEXAS

                             AUSTIN, TEXAS

IN RE                               §

JOHN ROBERT GRAY                    §     NO.
                                                ------------------------
                APPLICATION, FOR· A· ·WRIT OF· MANDAMUS
                           I. JURISDICTION

         The Court of Criminal Appeals and each         j~dge   thereof has

proper jurisdiction, power and authorization to grant and issue

a writ of mandamus to a criminal district court judge ih crimi-

nal law matters pursuant to Article 4.04, Section l, Code of

Criminal Procedure.
                              II. FACTS

         1. Under postconviction writ number 481656-E in the 230th

District Court of Harris County,Texas, there-are three              appl~ca­

tions:   (l) original   (first);   (2) "Amended Application ... " (sec-

ond), and (3) "Second· Amended. Application ..• " filed during the

year 2015 and after August 25th, 2014 and after Applicant com-

pleted the Jury sentence of trial court Cause 481656 on August

09, 2014.

         2. On July 06th, 2015, Judge Brad Hart of the 230th Dis-

trict Court signed an order adopting the State's proposed order

for filing an affidavit and ordered the General Counsel for TDCJ

to file an affidavit in response to each and every· five grounds

raised by applicant [within THIRTY'DAYS of the signing of the

order], but the TOCJ General Counsel has faVled or refused to

comply with the Court's order as of the below date of 11-13-15.

         3. On 9-21-2015 Applicant wrote a letter to            Jud~e   Hart



                                    1
to voice his   co~plaint   of   be~ng   denied due process and access

to courts based on the claim by one of the district courtcclerks

that Postconviction Writ Application Number 481656-E does not

exist in the court's computer system or files, but the judge

has thus far   ~failed   to·take any corrective action to comply

with Art.ll07, Section 3 (c) or (d), Code of Criminal Procedure.

       4. Applicant is entitled·to a recommendation by the trial

court to grant habeas corpus relief as a matter of            cl~arly   es-

tablished state and·federal law, where it was·not until after

August 9th, 2014, when he lawfully completed serving'the Jury

Sentence of Cause No. 481656·and discovered the factual and

legal basis of the pending 5-Grounds which were previously un-

available on or before August 25th,2015, when the BPP extended

its jurisdiction of Cause 481656 by charging-and convicting him

of a new felony and sentenced him to prison to the date of

10-25-2025 w·ithout the· possibility. of eligibility for actual

release to Mandatory Supervision from prison (the first ground).

                            III. ARGUMENT

       For purposes of Art.1107, Sec.4(a)(c), January 28,2015,

is the documented date in which the Board of Pardons & Paroles

(BPP) made its final decision to rev6ke         Appl~cant•s    release to

Mandatory Supervision based on the blue-warrant of arrest on

August 25th, 2014,[which was after the Jury Sentence maximum

expiration date of August 9th, 2014, governed by Texas Gov•t

Code Section 508.143 (a)(b)]. Therefore, postconviction writ

applications under No. 481656-E squarely· focuses on the 'admi~

nistr~tion   of the sentence of Cause 481656' by the BPP is not


                                    2
a second or successive writ application.          In re Cain, 137 F.3d
234 (5th Cir.l998).     Applicant has no   oth~r    adequate remedy at

law under Article 11.07 to     enfor~e   Section 3(c}     wh~ch    appears

to be a mandatory duty to be performed by the trial court and

owed to Applicant.      In re Wells, 252 S.W.3d 439 (Tex.App.-[l4th

Dist.] 2008.    Without findings of fact and       conclus~ons      of law
by the district court the Court of Criminal Appeals will norm-

ally ignore the unlaw£ull'and unconstitutional restraint of
Applicant by denying the application without        wr~tten       order.

       WHEREFORE, premises considered, Applicant respectfully

requests for the Court of· Criminal Appeals to grant the appli-

cation for a   wr~t   of mandamus·with an order or instructions to

the presiding judge of the district court to immediately con-

duct findings of fact and conclusions of law on the Grounds

 and memorandum of law presented by Applicant in the Second

Amended postc;:onviction writ application and any          other relief

the Court deems proper and just in the public interest and in

the interest of justice.

November 13, 2015.



                                            (Applic~nt     pro se)

                                            Boyd Unit - #475245

                                            200    Spur    113

                                            Teague, Texas 75860




                                  3
                        CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of the above [APPLICATION

FOR A WRIT OF MANDAMUS] has been served to Honorable BRAD        HART,   District

Judge, 230th District· Court,   16th Floor, Houston, Texas 77002, by placing'
same in a sealed postage pre:paid envelope and mailing same on this the

13th day of November, 2015.

                                             't!llA-e
                                          ~Robert 7        Gray
                                              (Applicant pro se)
                                              Boyd Unit - 475245
                                              200   Spur   113
                                              Teague, Texas 75860




                                      4